DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Specification
Applicants’ have amended claims 1, 4-5, 10, 12, 16, and 18 as well as ¶¶[0011], [0019], [0045], [0046], and [0052] change the units of “k” to “.”  Since Table 1 in ¶[0129] and ¶[0132] of the specification teach a resistance in Ohms (), it is assumed the use of “k” was a typographical error and the changes to the claims and specification appear to be supported by the specification as originally filed and, hence, are not presently objected to.  
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested:
Method for preparing a SiC ingot and device for preparing a SiC ingot wherein the electrical resistance of the crucible body is 2.9  or more

Claim Rejections - 35 USC § 112
The 35 U.S.C. 112(b) rejection of claims 3-4, 9-10, 15-16, and 18 is withdrawn in view of applicants’ claim amendments.  It is also noted that ¶¶[0047]-[0050] of the specification teach a method for measuring the electrical resistance of the crucible. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
Claims 1, 4-8, 12-14, 17, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Appl. Publ. No. 2012/0285370 to Gupta, et al. (hereinafter “Gupta”) in view of U.S. Patent Appl. Publ. No. 2001/0004875 to Kuhn, et al. (“Kuhn”) as evidenced by materials information on graphite crucibles from Almath Crucibles, Ltd. accessed at https://almathcrucibles.com/materials/graphite on October 28, 2021 (“Almath Crucibles”). 
Regarding claim 1, Gupta teaches a method for preparing a SiC ingot (see, e.g., the Abstract, Figs. 1-7, and entire reference), comprising:
preparing a crucible assembly comprising a crucible body having an internal space (see, e.g., Fig. 5 and ¶¶[0051]-[0069] which teach providing a crucible (102)); 
loading a raw material into the internal space of the crucible body and placing a SiC seed in the internal space of the crucible body spaced apart from the raw material (see, e.g., Fig. 5 and ¶¶[0051]-[0069] which teach loading source material (104) and a SiC seed crystal (106) into the crucible (102) with the seed (106) being spaced apart from the source material (104)); and
growing the SiC ingot from the plurality of SiC seed by adjusting the internal space of the crucible body to a crystal growth atmosphere such that the raw material is vapor- transported and deposited to the plurality of SiC seed (see, e.g., Fig. 5 and ¶¶[0051]-[0069] which teach growing a SiC crystalline ingot (112) by 
wherein a density of the crucible body is 1.70 to 1.92 g/cm3 (see, e.g., ¶[0017] which teaches that high-density crucibles utilized in SiC sublimation growth have a density of between 1.70 and 1.85 g/cm3 and ¶[0053] which teaches that the crucible (102) is made from high density graphite which would necessarily mean that the crucible has a density of 1.70 and 1.85 g/cm3 which falls within the claimed range), 
wherein the crystal growth atmosphere is created by a heating caused by an electrical resistance of the crucible body when an electricity is applied to the crucible body (see, e.g., Fig. 5 and ¶[0073] which teach that an RF coil is used to inductively heat the crucible (102) which acts as an RF susceptor).
Gupta does not explicitly teach that a plurality of SiC seeds are placed in the internal space of the crucible body at regular intervals.  However, in Fig. 3 and ¶¶[0044]-[0061] as well as elsewhere throughout the entire reference Kuhn teaches an analogous embodiment of a SiC sublimation growth system in which growth of a SiC ingot onto a SiC seed crystal (11) occurs via sublimation of a source material (31).  In Fig. 3 and ¶[0060] Kuhn specifically teaches that two SiC single crystals (10) may be grown simultaneously by placing a plurality of SiC seed crystals (11) at regular intervals.  Thus, a person of ordinary skill in the art would look to the teachings of Kuhn an would be inclined to provide a plurality of SiC seed crystals in the crucible of Gupta which are spaced apart at regular intervals with the motivation for doing so being to increase the throughput of the crystal growth process by producing a plurality of SiC crystal ingots prima facie determination of obviousness.  All the claimed elements are known in the prior art and one skilled in the art could combine the elements as claimed by known methods with no change in their respective functions, with the combination yielding nothing more than predictable results to one of ordinary skill in the art.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, __, 82 USPQ2d 1385, 1395 (2007).  See also, MPEP 2143(A).  
Gupta and Kuhn do not explicitly teach that an electrical resistance of the crucible body is 2.9  or more.  However, since the crucible utilized in the method of Gupta is comprised of graphite, possesses the claimed density, and is utilized in the claimed manner it must necessarily possess an electrical resistance of 2.9  or more as claimed.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  See also MPEP 2112.01.  Alternatively, since the electrical resistance (R) of an electrical conductor depends on its specific resistivity () as well as the area (A) and length (L) of the conductor according to the relationship R = ×(L/A), the electrical resistance (R) is considered to be a result-effective variable, i.e., a variable which achieves a recognized result.  See, e.g., In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977).  See also MPEP 2144.05(II)(B).  This is evidenced by the teachings of Almath Crucibles where the table on Materials Properties on p. 3 shows an embodiment of a graphite crucible which has a bulk density of 1.77 g/cm3 and a specific resistance of 1,550 -cm.  At pp. 5-6 Almath crucibles further  or more with the motivation for doing so being to produce a crucible which yields the desired heating temperature and profile during crystal growth when being heated by induction heating.  
Regarding claim 4, Gupta does not explicitly teach that an electrical resistance of the crucible body is 2.9  to 7.0 .  However, as noted supra with respect to the rejection of claim 1, since the crucible utilized in the method of Gupta is comprised of graphite, possesses the claimed density, and is utilized in the claimed manner it must necessarily possess an electrical resistance of 2.9 to 7.0  as claimed.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  See also MPEP 2112.01.  Alternatively, since the electrical resistance (R) of an electrical conductor depends on its specific resistivity () as well as the area (A) and length (L) of the conductor according to the relationship ×(L/A), the electrical resistance (R) is considered to be a result-effective variable, i.e., a variable which achieves a recognized result.  See, e.g., In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977).  See also MPEP 2144.05(II)(B).  This is evidenced by the teachings of Almath Crucibles where the table on Materials Properties on p. 3 shows an embodiment of a graphite crucible which has a bulk density of 1.77 g/cm3 and a specific resistance of 1,550 -cm.  At pp. 5-6 Almath crucibles further teaches an embodiment of a graphite crucible which possesses a height of 100mm, an outside diameter of 97 mm, and an inside diameter of 85 mm for a wall thickness of 12 mm with p. 8 of Almath crucibles further showing the availability of crucibles of different dimensions.  Since the electrical resistance (R) is inversely proportional to the cross-sectional area (i.e., the wall thickness) and directly proportional to the length of the crucible wall and the graphite crucible in the method of Gupta is heated by induction heating it therefore would have been within the capabilities of an ordinary artisan to utilize routine experimentation to determine the optimal dimensions, including the thickness and length of the graphite crucible utilized in the method of Gupta necessary to produce an electrical resistance in the range of 2.9 to 7.0  with the motivation for doing so being to produce a crucible which yields the desired heating temperature and profile during crystal growth when being heated by induction heating.  
Regarding claim 5, Gupta teaches a method for preparing a SiC wafer (see, e.g., the Abstract, Figs. 1-7, and entire reference), comprising:
preparing a crucible assembly comprising a crucible body having an internal space (see, e.g., Fig. 5 and ¶¶[0051]-[0069] which teach providing a crucible (102) having an internal space);
loading a raw material into the internal space of the crucible body and placing a SiC seed in the internal space of the crucible body spaced apart from the raw material (see, e.g., Fig. 5 and ¶¶[0051]-[0069] which teach loading source material (104) and a SiC seed crystal (106) into the crucible (102) with the seed (106) being spaced apart from the source material (104)); 
growing the SiC ingot from the plurality of SiC seed by adjusting the internal space of the crucible body to a crystal growth atmosphere such that the raw material is vapor-transported and deposited to the plurality of SiC seed (see, e.g., Fig. 5 and ¶¶[0051]-[0069] which teach growing a SiC crystalline ingot (112) by heating the crucible body (102) such that raw material is transported from the source (104) and deposited on the seed (106)); and
forming the SiC wafer from the SiC ingot (see, e.g., ¶[0076] which teaches that the thus-grown SiC boule (112) is fabricated into SiC wafers);
wherein a density of the crucible body is 1.70 to 1.92 g/cm3 (see, e.g., ¶[0017] which teaches that high-density crucibles utilized in SiC sublimation growth have a density of between 1.70 and 1.85 g/cm3 and ¶[0053] which teaches that the crucible (102) is made from high density graphite which would necessarily mean that the crucible has a density of 1.70 and 1.85 g/cm3 which falls within the claimed range), 
wherein the crystal growth atmosphere is created by a heating caused by an electrical resistance of the crucible body when an electricity is applied to the crucible body (see, e.g., Fig. 5 and ¶[0073] which teach that an RF coil is used to inductively heat the crucible (102) which acts as an RF susceptor).  
prima facie determination of obviousness.  All the claimed elements are known in the prior art and one skilled in the art could combine the elements as claimed by known methods with no change in their respective functions, with the combination yielding nothing more than predictable results to one of ordinary skill in the art.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, __, 82 USPQ2d 1385, 1395 (2007).  See also, MPEP 2143(A).  
Gupta does not explicitly teach that an electrical resistance of the crucible body is 2.9  or more.  However, since the crucible utilized in the method of Gupta is comprised of graphite, possesses the claimed density, and is utilized in the claimed manner it must necessarily possess an electrical resistance of 2.9  or more as claimed.  Where the claimed and prior art products are identical or substantially identical in structure or prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  See also MPEP 2112.01.  Alternatively, since the electrical resistance (R) of an electrical conductor depends on its specific resistivity () as well as the area (A) and length (L) of the conductor according to the relationship R = ×(L/A), the electrical resistance (R) is considered to be a result-effective variable, i.e., a variable which achieves a recognized result.  See, e.g., In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977).  See also MPEP 2144.05(II)(B).  This is evidenced by the teachings of Almath Crucibles where the table on Materials Properties on p. 3 shows an embodiment of a graphite crucible which has a bulk density of 1.77 g/cm3 and a specific resistance of 1,550 -cm.  At pp. 5-6 Almath crucibles further teaches an embodiment of a graphite crucible which possesses a height of 100mm, an outside diameter of 97 mm, and an inside diameter of 85 mm for a wall thickness of 12 mm with p. 8 of Almath crucibles further showing the availability of crucibles of different dimensions.  Since the electrical resistance (R) is inversely proportional to the cross-sectional area (i.e., the wall thickness) and directly proportional to the length of the crucible wall and the graphite crucible in the method of Gupta is heated by induction heating it therefore would have been within the capabilities of an ordinary artisan to utilize routine experimentation to determine the optimal dimensions, including the thickness and length of the graphite crucible utilized in the method of Gupta necessary to produce an electrical resistance in the range of 2.9  or more with the motivation for doing so being to produce a crucible which yields the desired heating temperature and profile during crystal growth when being heated by induction heating.  
Regarding claim 6, Gupta teaches that forming the SiC wafer comprises slicing the SiC ingot to prepare a sliced crystal having an off angle of 0 to 15 degrees; and grinding the sliced crystal to form the SiC wafer (see, e.g., ¶[0076] which teaches that the thus-grown SiC crystal (112) is fabricated into 25 standard 3” diameter, 400 micron thick SiC wafers which would necessarily involve slicing the grown SiC ingot (112); see also ¶[0071] and ¶[0078] of Examples 1 and 2, respectively, which teaches that SiC growth is performed on SiC seed crystals which are on-axis (i.e., an off angle of 0 degrees) and which have been CMP polished prior to growth; accordingly a person of ordinary skill in the art would be motivated to fabricate SiC wafers from the SiC crystal (112) produced according to the method of Gupta by slicing the SiC crystal (112) into individual wafers which have an off angle of 0 degrees and grinding/polishing the surface in order to provide a smooth and crystalline surface for the production of electronic devices thereupon).  
Regarding claim 7, Gupta teaches that a diameter of the SiC wafer is 4 inches or more (see, e.g., ¶[0022] which teaches that the SiC sublimation growth crucible can be used to fabricate SiC single crystals having a diameter of up to 125 to 150 mm (i.e., 4.9 to 5.9 inches)).
Regarding claim 8, Gupta does not explicitly teach that a locking angle of the SiC wafer is -1.0 to +1.0 degrees relative to a reference angle.  However, since the SiC wafer produced according to the teachings of Gupta is formed using each and every step of the claimed process it must necessarily exhibit the same properties, namely a locking angle which is -1.0 to +1.0 degrees relative to a reference angle.  It is axiomatic that one who performs the steps of the known process must necessarily produce all of its advantages.  Mere recitation of a newly discovered function or property, that is inherently does not cause a claim drawn to these things to distinguish over the prior art.  Therefore, a locking angle which is -1.0 to +1.0 degrees relative to a reference angle, if not clearly envisaged, would be reasonably expected by the skilled artisan.  See Leinoff v. Louis Milona & Sons, Inc. 220 USPQ 845 (CAFC 1984).  
Regarding claim 10, Gupta does not explicitly teach that an electrical resistance of the crucible body is 2.9  to 7.0 .  However, as noted supra with respect to the rejection of claim 5, since the crucible utilized in the method of Gupta is comprised of graphite, possesses the claimed density, and is utilized in the claimed manner it must necessarily possess an electrical resistance of 2.9 to 7.0  as claimed.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  See also MPEP 2112.01.  Alternatively, since the electrical resistance (R) of an electrical conductor depends on its specific resistivity () as well as the area (A) and length (L) of the conductor according to the relationship R = ×(L/A), the electrical resistance (R) is considered to be a result-effective variable, i.e., a variable which achieves a recognized result.  See, e.g., In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977).  See also MPEP 2144.05(II)(B).  This is evidenced by the teachings of Almath Crucibles where the table on Materials Properties on p. 3 shows an embodiment of a graphite crucible which has a bulk density of 1.77 g/cm3 and a specific resistance of 1,550 -cm.  At pp. 5-6 Almath crucibles further teaches an embodiment of a graphite crucible which possesses a height of 100mm, an outside diameter of 97 mm, and an inside diameter of 85 mm for a wall thickness of 12 mm  with the motivation for doing so being to produce a crucible which yields the desired heating temperature and profile during crystal growth when being heated by induction heating.  
Regarding claim 12, Gupta teaches a device for preparing a SiC ingot (see, e.g., the Abstract, Figs. 1-7, and entire reference), comprising 
a reactor (see, e.g., Fig. 5 and ¶¶[0051]-[0069] which teach a PVT reactor which includes a crucible (102)) and 
a heating means (see, e.g., Fig. 5 and ¶¶[0051]-[0069] which teach a heating means in the form of a RF coil),
wherein the reactor comprises:
a crucible assembly comprising a crucible body having an internal space and placed in the reactor (see, e.g., Fig. 5 and ¶¶[0051]-[0069] which teach a crucible (102) having an internal space which is surrounded by insulation and an outer wall of the reactor);
a raw material loaded into the internal space of the crucible body (see, e.g., Fig. 5 and ¶¶[0051]-[0069] which teach that source material (104) is loaded into the crucible (102)); and
a SiC seed placed in the internal space of the crucible body spaced apart from the raw material (see, e.g., Fig. 5 and ¶¶[0051]-[0069] which teach that a SiC seed crystal (106) is placed within the crucible (102) with the seed (106) being spaced apart from the source material (104)), and
wherein the heating means increases a temperature of the internal space to a crystal growth atmosphere such that the raw material is vapor-transported and deposited to the plurality of SiC seed, and creates a crystal growth atmosphere to prepare SiC ingot grown from the plurality of SiC seed (see, e.g., Fig. 5 and ¶¶[0051]-[0069] which teach growing a SiC crystalline ingot (112) by heating the crucible body (102) such that raw material is transported from the source (104) and deposited on the seed (106)), and
wherein a density of the crucible body is 1.70 to 1.92 g/cm3 (see, e.g., ¶[0017] which teaches that high-density crucibles utilized in SiC sublimation growth have a density of between 1.70 and 1.85 g/cm3 and ¶[0053] which teaches that the crucible (102) is made from high density graphite which would necessarily mean that the crucible has a density of 1.70 and 1.85 g/cm3 which falls within the claimed range), 
wherein the crystal growth atmosphere is created by a heating caused by an electrical resistance of the crucible body when an electricity 
Gupta does not explicitly teach that a plurality of SiC seeds are placed in the internal space of the crucible body at regular intervals.  However, in Fig. 3 and ¶¶[0044]-[0061] as well as elsewhere throughout the entire reference Kuhn teaches an analogous embodiment of a SiC sublimation growth system in which growth of a SiC ingot onto a SiC seed crystal (11) occurs via sublimation of a source material (31).  In Fig. 3 and ¶[0060] Kuhn specifically teaches that two SiC single crystals (10) may be grown simultaneously by placing a plurality of SiC seed crystals (11) at regular intervals.  Thus, a person of ordinary skill in the art would look to the teachings of Kuhn an would be inclined to provide a plurality of SiC seed crystals in the crucible of Gupta which are spaced apart at regular intervals with the motivation for doing so being to increase the throughput of the crystal growth process by producing a plurality of SiC crystal ingots instead of a single SiC ingot during crystal growth.  The combination of prior art elements according to known methods to yield predictable results has been held to support a prima facie determination of obviousness.  All the claimed elements are known in the prior art and one skilled in the art could combine the elements as claimed by known methods with no change in their respective functions, with the combination yielding nothing more than predictable results to one of ordinary skill in the art.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, __, 82 USPQ2d 1385, 1395 (2007).  See also, MPEP 2143(A).  
Gupta does not explicitly teach that an electrical resistance of the crucible body is 2.9  or more.  However, since the crucible utilized in the method of Gupta is comprised  or more as claimed.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  See also MPEP 2112.01.  Alternatively, since the electrical resistance (R) of an electrical conductor depends on its specific resistivity () as well as the area (A) and length (L) of the conductor according to the relationship R = ×(L/A), the electrical resistance (R) is considered to be a result-effective variable, i.e., a variable which achieves a recognized result.  See, e.g., In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977).  See also MPEP 2144.05(II)(B).  This is evidenced by the teachings of Almath Crucibles where the table on Materials Properties on p. 3 shows an embodiment of a graphite crucible which has a bulk density of 1.77 g/cm3 and a specific resistance of 1,550 -cm.  At pp. 5-6 Almath crucibles further teaches an embodiment of a graphite crucible which possesses a height of 100mm, an outside diameter of 97 mm, and an inside diameter of 85 mm for a wall thickness of 12 mm with p. 8 of Almath crucibles further showing the availability of crucibles of different dimensions.  Since the electrical resistance (R) is inversely proportional to the cross-sectional area (i.e., the wall thickness) and directly proportional to the length of the crucible wall and the graphite crucible in the method of Gupta is heated by induction heating it therefore would have been within the capabilities of an ordinary artisan to utilize routine experimentation to determine the optimal dimensions, including the thickness and length of the graphite crucible utilized in the method of Gupta necessary to produce an  or more with the motivation for doing so being to produce a crucible which yields the desired heating temperature and profile during crystal growth when being heated by induction heating.  
Regarding claim 13, Gupta teaches that the crucible body comprises a graphite (see, e.g., ¶[0051] which teaches that the crucible (102) comprises graphite).
Regarding claim 14, Gupta teaches that a diameter of the crucible body is 110 mm or more (see, e.g., ¶[0022] which teaches that SiC crystal growth using the sublimation growth crucible (102) produces SiC single crystal substrates having a diameter of up to 125 and 150 mm; see also ¶[0071] and ¶[0078] of Examples 1 and 2, respectively, which teach the use of 3.25” and 110 mm diameter SiC seed crystals which necessarily means that the body of the crucible (102) necessarily has a diameter of more than 110 mm in order to accommodate the growth of SiC ingots (112) having sizes in the range of 110 to 150 mm).  
Regarding claim 16, Gupta does not explicitly teach that an electrical resistance of the crucible body is 2.9  to 7.0 .  However, as noted supra with respect to the rejection of claim 15, since the crucible utilized in the method of Gupta is comprised of graphite, possesses the claimed density, and is utilized in the claimed manner it must necessarily possess an electrical resistance of 2.9 to 7.0  as claimed.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  See also MPEP 2112.01.  Alternatively, since the electrical resistance (R) of an electrical conductor depends on its ) as well as the area (A) and length (L) of the conductor according to the relationship R = ×(L/A), the electrical resistance (R) is considered to be a result-effective variable, i.e., a variable which achieves a recognized result.  See, e.g., In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977).  See also MPEP 2144.05(II)(B).  This is evidenced by the teachings of Almath Crucibles where the table on Materials Properties on p. 3 shows an embodiment of a graphite crucible which has a bulk density of 1.77 g/cm3 and a specific resistance of 1,550 -cm.  At pp. 5-6 Almath crucibles further teaches an embodiment of a graphite crucible which possesses a height of 100 mm, an outside diameter of 97 mm, and an inside diameter of 85 mm for a wall thickness of 12 mm with p. 8 of Almath crucibles further showing the availability of crucibles of different dimensions.  Since the electrical resistance (R) is inversely proportional to the cross-sectional area (i.e., the wall thickness) and directly proportional to the length of the crucible wall and the graphite crucible in the method of Gupta is heated by induction heating it therefore would have been within the capabilities of an ordinary artisan to utilize routine experimentation to determine the optimal dimensions, including the thickness and length of the graphite crucible utilized in the method of Gupta necessary to produce an electrical resistance in the range of 2.9 to 7.0  with the motivation for doing so being to produce a crucible which yields the desired heating temperature and profile during crystal growth when being heated by induction heating.  
Regarding claim 17, Gupta teaches that the crucible body comprises an opening and the crucible assembly further comprises a crucible cover covering at least a part of the opening of the crucible body (see, e.g., Fig. 5 and ¶¶[0051]-[0069] which teach that a lid (108) is attached to an opening on a top of the crucible (102)).  
Regarding claim 18, Gupta does not explicitly teach that an electrical resistance of the crucible cover is 1 to 5  when the electricity is applied to the crucible body.  However, since the crucible utilized in the method of Gupta is comprised of graphite, possesses the claimed density, and is utilized in the claimed manner the crucible cover must necessarily possess an electrical resistance of 1 to 5  as claimed.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  See also MPEP 2112.01.  Alternatively, since the electrical resistance (R) of an electrical conductor depends on its specific resistivity () as well as the area (A) and length (L) of the conductor according to the relationship R = ×(L/A), the electrical resistance (R) is considered to be a result-effective variable, i.e., a variable which achieves a recognized result.  See, e.g., In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977).  See also MPEP 2144.05(II)(B).  This is evidenced by the teachings of Almath Crucibles where the table on Materials Properties on p. 3 shows an embodiment of a graphite crucible which has a bulk density of 1.77 g/cm3 and a specific resistance of 1,550 -cm.  At pp. 5-6 Almath crucibles further teaches an embodiment of a graphite crucible which possesses a height of 100mm, an outside diameter of 97 mm, and an inside diameter of 85 mm for a wall thickness of 12 mm with p. 8 of Almath crucibles further showing the availability of crucibles of different dimensions.  Since the electrical resistance (R) is inversely proportional to the cross-sectional area (i.e., the wall thickness) and directly proportional to the length of the crucible lid and the graphite lid in the method of Gupta is heated by induction heating it  with the motivation for doing so being to produce a crucible cover which yields the desired heating temperature and profile during crystal growth when being heated by induction heating.  
Regarding claim 19, Gupta teaches a seed holder disposed between the crucible body and the crucible cover (see, e.g., Fig. 5 and ¶¶[0051]-[0069] which teach that a seed pedestal (124) is disposed between a body of the crucible (102) and the lid (108)).
Regarding claim 20, Gupta teaches a reaction chamber and a heat insulating material, wherein the reactor is disposed in the reaction chamber and the heat insulating material is disposed between the reaction chamber and the reactor (see, e.g., Fig. 5 and ¶¶[0051]-[0069] which teach a reaction chamber formed by an outer wall of the reactor with insulation being disposed between the outer wall and the crucible (102)).  

Claims 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gupta in view of Kuhn as evidenced by Almath Crucibles and further in view of U.S. Patent Appl. Publ. No. 2017/0342593 to Sato, et al. (“Sato”) and U.S. Patent Appl. Publ. No. 2003/0054660 to Kuriyama, et al. (“Kuriyama”). 
Regarding claim 2, Gupta does not explicitly teach that a height deviation of the SiC ingot between a center and an edge of the SiC ingot is 0 to 10 mm.  However, since the SiC wafer produced according to the teachings of Gupta is formed using each and every step of the claimed process it must necessarily exhibit the same properties, namely does not cause a claim drawn to these things to distinguish over the prior art.  Therefore, a height deviation between a center and an edge of the SiC ingot which is 0 to 10 mm, if not clearly envisaged, would be reasonably expected by the skilled artisan.  See Leinoff v. Louis Milona & Sons, Inc. 220 USPQ 845 (CAFC 1984).  Alternatively, in Figs. 1-4 and ¶¶[0051]-[0058] as well as elsewhere throughout the entire reference Sato teaches an analogous system and method for the growth of SiC by sublimation of a SiC source material.  In Figs. 3-4 and ¶¶[0054]-[0057] Sato specifically teaches that the curvature at the growth surface of the SiC crystal may be reduced to substantially zero by minimizing the temperature difference between a center and peripheral edge of the SiC crystal.  In one embodiment this is achieved by increasing the diameter of the heat-releasing hole (18) such that it is greater than 80% of the diameter of the SiC seed crystal.  Thus, a person of ordinary skill in the art would look to the teachings of Sato and would readily recognize that a height deviation of the SiC ingot between a center and an edge may be reduced to substantially 0 mm by minimizing temperature differences between a center and peripheral edge of the SiC crystal during sublimation growth with the motivation for doing so being to produce a higher quality and more uniform SiC single crystal with fewer defects.  This is further supported by, for example, Figs. 3A-C and ¶¶[0062]-[0068] of Kuriyama which teach an embodiment in which the growth surface of a SiC crystal (10) is made to be flat (i.e., with .  

Claims 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gupta in view of Kuhn as evidenced by Almath Crucibles and further in view of Official Notice. 
Regarding claim 11, Gupta teaches polishing the ground sliced crystal (see, e.g., ¶[0071] and ¶[0078] of Examples 1 and 2, respectively, which teach that the SiC seed crystal is CMP polished prior to growth).  Gupta and Kuhn do not explicitly teach that the sliced SiC crystal is ground before it is polished.  However, in order to obtain a final polish it is well-known in the art that it is necessary to perform a coarse grinding step which removes major surface undulations and defects prior to performing final polishing step via, for example, chemical mechanical polishing (CMP) in order to produce an atomically smooth surface suitable for epitaxial growth.  Accordingly, Official Notice is taken of the fact that it would have been obvious to perform a coarse grinding step prior to performing a final CMP polish of the surface of the SiC wafers sliced from the SiC ingot grown according to the method of Gupta and Kuhn.  Official Notice unsupported by documentary evidence is proper when the facts asserted to be common knowledge in the art are capable of instant and unquestionable demonstration as being well-known.  See, e.g., MPEP 2144.03.  



Response to Arguments
Applicant's arguments filed January 26, 2022, have been fully considered but they are not persuasive. 
Applicants have amended independent claims 1, 5, and 12 to incorporate the subject matter of claims 3, 9, and 15, respectively, and initially argue that the cited prior art does not specifically teach or suggest that the electrical resistance of the crucible body is 2.9  or more.  See applicants’ 1/26/22 reply, pp. 8-9.  Applicants’ argument is noted, but it is pointed out that present rejection is based on the premise that since the combination of Gupta and Kuhn teach all of the structural features of the crucible as claimed, including that it is made of graphite and has a density within the claimed range of 1.70 to 1.92 g/cm3, the crucible itself must necessarily possess the same properties, namely an electrical resistance in the range of 2.9  or more.  It therefore is applicants’ burden to show that the prior art graphite crucibles do not have a resistance of 2.9  or more as claimed.  Moreover, with respect to method claims 1 and 5 it is pointed out that the crucible itself is an apparatus limitation in a process claim.  It has been held that to be entitled to weight in method claims, the recited structure limitations therein must affect the method in a manipulative sense, and not to amount to the mere claiming of a use of a particular structure.  Ex parte Pfeiffer, 1962 C.D. 408 (1961).  Moreover, since the steps of the process are met by the applied prior art, and the structural limitations of the apparatus do not present a manipulative difference between the claimed process steps and the prior art process, the recitation of specific structural limitations of the apparatus for performing such steps does not serve to further limit the claim. See, e.g., In re Otto, 312 F.2d 937, 938, 136 USPQ 458, 459 (CCPA 1963).  
prima facie case of obviousness has not been established because Gupta and Kuhn as evidenced by Almath Crucibles do not recognize the electrical resistance of the crucible body as a result-effective variable.  See applicants’ 1/26/22 reply, pp. 9-10.  Applicants’ argument is noted, but is unpersuasive.  In ¶[0073] Gupta specifically teaches that “an RF coil [that] was utilized to inductively heat crucible 102, which acts as an RF susceptor, in a manner known in the art.”  Thus, it is recognized in the art that the RF coil creates alternating electrical currents within the crucible through electromagnetic induction which therefore causes it to be heated by Joule heating due to the electrical resistance of the crucible.  Since the electrical resistance of the crucible directly influence the amount of Joule heating that takes place, it is therefore recognized as a result effective variable.  Accordingly, as detailed supra with respect to the rejection of claims 1, 5, and 12, since the electrical resistance (R) is inversely proportional to the cross-sectional area (i.e., the wall thickness) and directly proportional to the length of the crucible wall and the graphite crucible in the method of Gupta is heated by induction heating it therefore would have been within the capabilities of an ordinary artisan to utilize routine experimentation to determine the optimal dimensions, including the thickness and length of the graphite crucible utilized in the method of Gupta necessary to produce an electrical resistance in the range of 2.9  or more with the motivation for doing so being to produce a crucible which yields the desired heating temperature and profile during crystal growth when being heated by induction heating.  



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH A BRATLAND JR whose telephone number is (571)270-1604. The examiner can normally be reached Monday- Thursday, 7:30 am to 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571) 272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance 





/KENNETH A BRATLAND JR/Primary Examiner, Art Unit 1714